Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 16/163395, now U.S. Patent No. 10616151.
The Terminal Disclaimer filed on August 12, 2021 has been electronically approved. 
The information disclosure statement (IDS) filed on July 20, 2021 has been considered and entered. 
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see notice of allowance for parent application 16/163395 mailed on January 23, 2020. 

Response to Arguments
Applicant’s arguments, see page 10, filed August 12, 2021 with respect to the non-statutory double patenting rejection have been fully considered and are persuasive.  Due to the filing of a Terminal Disclaimer, the non-statutory double patenting rejection of claims 1-20 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454